DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner. 
Response to Arguments
Applicant's arguments regarding Drawing Objections have been fully considered but they are not persuasive.  Applicant neither provides corrected drawing sheets nor claim amendments to overcome the objections, as stated below.
Applicant's arguments regarding Specification Objections have been fully considered but they are not persuasive.  The proposed amendment to the Specification states “Please amend the paragraph beginning at page 13, line 4, as follows: 
[0001] FIG. 7…”, however Para [0001] is not on page 13, but rather on page 1.  It is unclear if Para [0001] on page 1 is to be replaced with the proposed amended paragraph, or if Para [0038] on page 13 is to be amended as proposed.  Therefore, the proposed amendment to the Specification will not be entered. 
Applicant's arguments regarding Claim Objections regarding Claims 1 & 4 have been fully considered and are persuasive.  Claim Objections regarding Claims 1 & 4 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 112(b) Rejection of Claims 2-3, 6 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claims 2-3, 6 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 112(b) Rejection of Claims 1-2, 4-6 have been fully considered and are persuasive, except as stated below.  The 35 USC 112(b) Rejection of Claims 1-2, 4-6 have been withdrawn, except as stated below. 
Applicant’s arguments, with respect to the Rejection of Claim 3 under 35 USC 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, with respect to the Rejections of Claims 1-2, 4-6 under 35 USC 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended Claims 1-2, 4-5 and new Claims 7-12. 
Specification
The disclosure is objected to because of the following informalities: 
Para [0013], Ln 5, "the punch is pushed into between the steps of the die" is not standard English and therefore cannot be understood. 
Para [0038], Ln 3-4, "in a case where it is assumed that no opening 17 is not formed on a fourth mold surface 13a of the die 10" contains a double negative statement, and the meaning of the statement is therefore unclear. 
Claim Objections
Claims 4-5 are objected to because of the following informalities: 
Regarding Claim 4: 
Ln 29, the limitation “biasing force”.  Examiner suggests “first biasing force”; 
Ln 42-44, the limitation “sandwiching a to-become-flange portion of the workpiece a corresponding one of the second mold surfaces and a corresponding one of the third mold surfaces” lacks a preposition prior to the phrase “a corresponding one of the second mold surfaces and a corresponding one of the third mold surfaces”.  Examiner suggests ““sandwiching a to-become-flange portion of the workpiece between a corresponding one of the second mold surfaces and a corresponding one of the third mold surfaces”. 
Regarding Claim 5, Ln, 5, the limitation “a biasing force”.  Examiner suggests “ a second biasing force”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 11, 15, the limitation “upward” is indefinite for failing to particularly point out and distinctly claim a fixed point of reference; 
Ln 15-16, the limitation "second mold surfaces being provided on both outer sides of the first mold surface" is indefinite for failing to particularly point out and distinctly claim how two distinct elements, the punch and the holder, may have the same element in common, namely the first mold surface;
Ln 24, 31, the limitation “downward” is indefinite for failing to particularly point out and distinctly claim a fixed point of reference.
Examiner notes the limitations “upward” and “downward” are particularly rendered indefinite due to the facts that a) the absolute directions have not been positively recited with respect to a fixed point/plane in space, and b) several elements are claimed to be oriented “downward toward” other elements, without any element being positively recited as oriented with respect to a fixed point/plane in space, thus it is unclear whether downward/upward refers to the general orientation of one element with respect to another, to all other elements, or to a fixed point/plane in space.  For the purpose of advancing prosecution and interpreting the claims, Examiner has interpreted the directions, downward/upward, except as recited in terms of two elements oriented facing each other, as consistent with the lowermost/uppermost, respectively, positions of both the workpiece (flanges lowermost) and apparatus elements, as illustrated in the DRAWINGS, Fig.s 1-16. 
Examiner suggests either a) nominating a coordinate system from which directions may be recognized, or b) nominating directions describing features/limitations of elements in terms of the relative relationship to other features/limitations of elements, so as to remove indefiniteness of directional claim limitations, as currently recited herein.
Regarding Claim 2: 
Ln 4, the limitation “upward” is indefinite for failing to particularly point out and distinctly claim a fixed point of reference. 
Regarding Claim 4, Ln 39, the limitation "vertical wall" is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction "vertical" whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference. 
Regarding Claim 5: 
Ln 5, the limitation "biasing force" is indefinite for failing to particularly point out and distinctly claim whether this biasing force is a step or not; 
Ln 8, the limitation "vertical wall" is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction "vertical" whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference; 
Ln 10, the limitation "by vertically distancing" is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction "vertically" whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aso, et alia (US 2018/0264534), hereinafter Aso, in view of Applicant Admitted Prior Art (Imai, JPS60-171621U, 1985), hereinafter Imai. 
Regarding Claim 1, Asa discloses a manufacturing apparatus (Para [0127], Ln 1-5) for manufacturing a hat-shaped section component including a curved projection portion (as illustrated in at least Fig 5). 
Asa further discloses a punch (504) (Para [0127], Ln 16; as illustrated in at least Fig 6A), the punch having a first mold surface facing upward, the first mold surface including a curved projection portion mold surface a part of which curves in the longitudinal direction so as to project upward(as illustrated in at least Fig 5), 
a holder (505) (Para [0127], Ln 16; as illustrated in at least Fig 6A), the holder having a pair of second mold surfaces facing upward, the pair of second mold surfaces being provided on both outer sides of the first mold surface in a width direction of the manufacturing apparatus (as illustrated in at least Fig 6C), 
a die (502) (Para [0127], Ln 14; as illustrated in at least Fig 6A), 
having a pair of third mold surfaces (601b) & (601c), the third mold surfaces facing downward so as to face the pair of second mold surfaces (as illustrated in at least Fig 6B) and 
a fourth mold surface (601a) (as illustrated in at least Fig 6B), the fourth mold surface being provided between the third mold surfaces via steps (502a) such that the fourth mold surface is placed higher than the third mold surfaces (as illustrated in Fig 6C), facing downward so as to face the first mold surface, having an opening opened downward (as illustrated in at least Fig 6B), the fourth mold surface having an opening, the opening in part being capable of corresponding to the curved projection portion mold surface (Para [0129], Ln 4-7), 
a pad (503) provided in the opening in the fourth mold surface of the die (Para [0127], Ln 15; as illustrated in at least Fig 6A) and 
having a fifth mold surface (coincident with workpiece surface 501c) (as illustrated in at least Fig 6D), facing downward so as to face the curved projection portion mold surface (as illustrated in at least Fig 5), 
the pad being configured to be movable farther upward into the opening against a downward biasing force so that the fifth mold surface becomes flush with the fourth mold surface from a state where the fifth mold surface projects downward from the fourth mold surface (as illustrated in Fig.s 6A-6D). 
Aso further discloses an upper end of the pad being attached to bottom ends of rods of gas cylinders (Para [0129], Ln 17-20), the pad being configured to be movable farther upward into the opening against a downward biasing force of the gas cylinders so that the fifth mold surface becomes flush with the fourth mold surface from a state where the fifth mold surface projects downward from the fourth mold surface (Para [0129], Ln 21-22). 
Aso is silent to a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction. 
Imai teaches a manufacturing apparatus for manufacturing a hat-shaped section component (Fig.s 2/3).  Imai further teaches a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction (Fig.s 2/3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing apparatus for manufacturing a hat-shaped section component, as disclosed by Aso, to include a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction, as taught by Imai, in order to provide longitudinal support for the pad during operation. 
Regarding Claim 2, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the holder is provided around the punch (as illustrated in at least Fig 6A) such that the holder is movable upward as (illustrated in at least Fig 6B-6C) against a biasing force on the holder (Para [0132], Ln 1-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force) from a state where the second mold surfaces are generally flush with the first mold surface (as illustrated in at least Fig 6B), and the apparatus is capable of pressing a workpiece into a hat shaped section (Para [0127], Ln 3-6). 
Regarding Claim 4, Asa discloses a manufacturing method (Para [0001], Ln 1-3) for manufacturing a hat-shaped section component including a curved projection portion (as illustrated in at least Fig 5). 
Asa further discloses a punch (504) having a first mold surface facing upward (Para [0127], Ln 16; as illustrated in at least Fig 6A) the first mold surface including a curved projection portion mold surface a part of which curves in the longitudinal direction so as to project upward (as illustrated in at least Fig 5), 
a holder (505) (Para [0127], Ln 16; as illustrated in at least Fig 6A) having a pair of second mold surfaces facing upward, the pair of second mold surfaces being provided on both outer sides of the first mold surface in a width direction of the manufacturing apparatus (as illustrated in at least Fig 6C), 
a die (502) (Para [0127], Ln 14; as illustrated in at least Fig 6A) having a pair of third mold surfaces (601b) & (601c) (as illustrated in at least Fig 6B) and a fourth mold surface (601a) (as illustrated in at least Fig 6B), the third mold surfaces facing downward so as to face the pair of second mold surfaces (as illustrated in at least Fig 6B), 
the fourth mold surface being provided between the third mold surfaces via steps (502a) such that the fourth mold surface is placed higher than the third mold surfaces (as illustrated in at least Fig 6C), facing toward the second side in the pressing direction so as to face the first mold surface (as illustrated in at least Fig 6B), having an opening opened downward (as illustrated in at least Fig 6B), the opening being formed in a part of the fourth mold surface that corresponds to the curved projection portion mold surface (Para [0129], Ln 4-7), and 
a pad (503) (Para [0127], Ln 15; as illustrated in at least Fig 6A) provided in the opening in the fourth mold surface of the die (Para [0127], Ln 15; as illustrated in at least Fig 6A) and having a fifth mold surface (coincident with workpiece surface 501c) (as illustrated in at least Fig 6D) facing downward so as to face the curved projection portion mold surface (as illustrated in at least Fig 5), an upper end of the pad being attached to bottom ends of rods of gas cylinders (Para [0129], Ln 17-20), the pad being configured to be movable farther upward into the opening against a downward biasing force of the gas cylinders so that the fifth mold surface becomes flush with the fourth mold surface from a state where the fifth mold surface projects downward from the fourth mold surface (Para [0129], Ln 21-22). 
Asa further discloses molding the hat-shaped section component by pressing the workpiece (as illustrated in at least Fig.s 5, 6A-6D), the hat-shaped section component having a vertical wall between a top plate and a flange , and the curved projection portion the molding (as illustrated in at least Fig 5) including sandwiching a to-become-flange portion of the workpiece a corresponding one of the second mold surfaces and a corresponding one of the third mold surfaces (as illustrated in at least Fig 6D), and pressing a to-become-top-plate portion of the workpiece by moving the first mold surface upward while sandwiching a part in the to-become-top-plate portion corresponding to the curved projection portion between the fifth mold surface and the curved projection portion mold surface (as illustrated in Fig.s 6A-6D). 
Aso is silent to a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction. 
Imai teaches a manufacturing apparatus for manufacturing a hat-shaped section component (Fig.s 2/3).  Imai further teaches a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction (Fig.s 2/3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing apparatus for manufacturing a hat-shaped section component, as disclosed by Aso, to include a total length of the pad in the longitudinal direction is less than a total length of the die in the longitudinal direction, and a total length of the opening in the longitudinal direction is less than the total length of the die in the longitudinal direction, as taught by Imai, in order to provide longitudinal support for the pad during operation. 
Regarding Claim 5, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the holder is provided around the punch (as illustrated in at least Fig 6A) such that the holder is movable upward (as illustrated in at least Fig 6B-6C) against a biasing force (Para [0132], Ln 1-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force) from a state where the second mold surfaces are generally flush with the first mold surface (as illustrated in at least Fig 6B); and 
the molding includes molding the vertical wall between the top plate and the flange by vertically distancing (as illustrated in Fig 6A-6D), the pad and the punch sandwiching the to-become-top-plate portion from the die and the holder sandwiching the to-become-flange portion (as illustrated in Fig 6A-6D). 
Regarding Claim 6, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the workpiece is made of high tensile steel (Para [0118], Ln 1-4). Examiner notes that steel having a tensile strength in excess of 420MPa has been interpreted as high strength steel. 
Regarding Claim 7, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the steps are defined by side surfaces of the opening (as illustrated in at least Fig 6A). 
Regarding Claim 8, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the steps are defined by side surfaces of the opening (as illustrated in at least Fig 6A). 
Regarding Claim 9, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses a width of the opening in the width direction of the manufacturing apparatus is constant (as illustrated in at least Fig 6C). 
Regarding Claim 10, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses a width of the opening in the width direction of the manufacturing apparatus is constant (as illustrated in at least Fig 6C). 
Regarding Claim 11, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the fifth mold surface projects downward from the third mold surfaces in a state where the rods are fully extended (coincident with workpiece surface 501c) (as illustrated in at least Fig 6D). 
Regarding Claim 12, combined Aso/Imai teaches all aspects of the claimed invention, as stated above.  Aso further discloses the fifth mold surface projects downward from the third mold surfaces in a state where the rods are fully extended (coincident with workpiece surface 501c) (as illustrated in at least Fig 6D). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda, et alia (US 8,429,946), hereinafter Maeda. Maeda teaches press die having a pad with a biasing force. 
Iwashita, et alia (US 2008/0066515), hereinafter Iwashita. Iwashita teaches a press die having a pad with a biasing force. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725